DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment.  The examiner notes that although a portion of the amendments were previously found in dependent claim 9, that language in combination with the limitation regarding abnormal movement of the heart sensed through a pressure sensor is considered newly introduced subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the newly added recitation of “when an abnormal movement of the heart is sensed…” and “when the RQ measured when the posture of the user…” are conditional statements which are not required by the prior art because the rest of the recitation is only conditionally required when the “when” portion is relevant.  Accordingly, the claims are not effectively limiting the claimed invention.  Additionally, “a pressure sensor” is inferentially included and functionally recited without positively setting forth or requiring the sensor as a component of the device.  Also, it is unclear whether the pressure sensor is in addition to or one of the first and second sensors positively recited previously in the claim. The device must first set forth an element such as a sensor prior to functionally limiting the claim.  Additionally, the phrase “even though the ECG is in a normal range” is unclear as to how or what element is performing the step of determining whether the ECG is in a normal or abnormal range.  The measuring of an ECG is not explicitly recited or set forth, so it is unclear how the transmission can be dependent on an ECG in a normal range, when the measuring and/or analysis or an ECG has not been positively recited or set forth.  In order to overcome the rejection, it is suggested to first positively recite a pressure sensor – or further define one of the previously recited sensors as a pressure sensor.  Additionally, it is suggested to positively recite a step of the processor configured to “determine whether the ECG is in a normal or abnormal range”.  Furthermore, it is suggested to use language similar to “detect abnormal movement of the heart via the pressure sensor; transmitting a signal indicating the possibility of a stroke or infectious endocarditis in response to detecting an abnormal movement of the heart and an ECG in a normal range”, in order to overcome the rejection.
Claims 2-14 are rejected under the same rationale as being dependent upon claim 1 and its limitations.
Claim 15 is rejected under the same rationale as claim 1, for the conditional language and for failing to clearly and explicitly reciting a step.
Claims 16-20 are rejected under the same rationale as being dependent upon claim 15 and its limitations.

Allowable Subject Matter
The claims appear to avoid the prior art of record, as best understood by the examiner, if changes are made to clarify the invention to explicitly and effectively define the invention as suggested above. 
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Andre et al. (US 2012/0245439) appears to share similar parameter analysis of respiratory and cardiac function; however, the claims would appear to distinguish over the prior art if the issues under §§112 are resolved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792